 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
   LUXOTTICA GROUP S.p.A, an Italy     CASE NO. 2:19-cv-04105-R (JCx)
12 corporation,
                                       ORDER GRANTING STIPULATION
13                Plaintiff,           AND JOINT REQUEST FOR
                                       DISMISSAL WITH PREJUDICE
14 vs.
15 LIQUIDITY SERVICES, INC., a
   Delaware corporation; et al.,
16
                    Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
             ORDER GRANTING STIPULATION FOR DISMISSAL
 1         The Court has considered the Stipulation and Joint Request for Dismissal Of
 2   Action With Prejudice. The Stipulation is GRANTED. Accordingly, this action is
 3   DISMISSED WITH PREJUDICE. Each party shall bear their own attorney’s fees
 4   and costs associated with this action.
 5
     Dated: July 26, 2019
 6
                                      By:
 7                                         HON. R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    1
               [ ORDER GRANTING STIPULATION FOR DISMISSAL
